Title: To Benjamin Franklin from Jonathan Williams, Jr., 15 April 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes April 15. 1777.
I am fearfull you will think me too troublesome in so often diverting your attention from other important concerns, but I can’t help requesting your opinion on the inclosed articles before I consent to them, as when I am once engaged I must continue, and it is too important on my side to agree without the necessary previous Consideration. Please to return the Circular Letters.

Your Favour of 20 March is but just come to hand. I am with the greatest Respect most dutifully and affectionately Yours
J Williams
 
Addressed: Doctor Franklin
